DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “14” in Figs. 1 and 5; “14A” in Figs. 7 and 11; and “14B” in Figs. 13 and 17. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The brief descriptions of Figs. 3-5, 9-11, and 15-17 in para. 0015-0017, 0021-0023, and 0027-0029 do not appear to accurately correspond to the drawings. It appears to the examiner that Figs. 3, 9, and 15 are the left side view; Figs. 4, 10, and 16 are the top view; and Figs. 5, 11, and 17 are the bottom view.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: the word “and” at the end of claim 15 should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sedlacek (US Patent No. 8,757,627, hereinafter Sedlacek).
Regarding claim 1, Sedlacek discloses a three-dimensional shooting target (401, Figs. 6 and 13; col. 17, lines 31-55) comprising: a three-dimensional body (ventral portion 450) defining a volume (see Fig. 10), the three-dimensional body (450) comprising a molded cellulose 

    PNG
    media_image1.png
    505
    460
    media_image1.png
    Greyscale

	Regarding claim 2, Sedlacek further discloses the volume has a depth of at least about 2 cm (col. 9, lines 48-59, “a depth of about nine to ten inches”, the depth of the ventral portion 450 understood to be about half of that depth, or about 4.5 to 5 inches, which is greater than 2 cm or 0.79 inches) and a length (col. 9, line 51, “a height of about thirty inches”) and a width 
	Regarding claim 3, Sedlacek further discloses the one or more mounting tabs (A, annotated Fig. 13 above) provide a planar area substantially coplanar with a back end of the three-dimensional body (see Fig. 14). The limitation “that receive one or more fasteners when the three-dimensional shooting target is hung” in lines 2-3 is understood to describe a functional limitation of the mounting tabs. Regarding the functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Sedlacek teaches mounting tabs as claimed. Since the claimed structure is shown in the prior art, the examiner maintains that the mounting tabs of Sedlacek are inherently capable of performing the functional limitation of receiving fasteners when the target is hung.
	Regarding claim 4, Sedlacek further discloses one or more second mounting tabs (B; see annotated Fig. 13 above) attached to a shoulder portion of the three-dimensional body (450).
	Regarding claim 6, the limitation “the molded cellulose material is planar prior to molding” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The three-dimensional target of Sedlacek comprises a three-dimensional body made of a molded cellulose material as claimed. Thus Sedlacek teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.  
claim 8, Sedlacek discloses a three-dimensional shooting target (401, Figs. 6 and 13; col. 17, lines 31-55) comprising: a three-dimensional body (ventral portion 450) made of a molded cellulose material (col. 10, lines 15-40, “molded pulp”; col. 18, lines 40-44, “thermoformed molded fiber”) having a length dimension (from top to bottom in Fig. 13), a width dimension (from left to right in Fig. 13), and a depth dimension (from front to back; shown in side view of Fig. 14), and a plurality of contours (see Figs. 13-14; col. 17, lines 31-36), the plurality of contours extending in the depth dimension (see Fig. 14), the three-dimensional body (450) shaped to resemble in three dimensions a predefined three-dimensional form (i.e., a human head and torso; see Figs. 13-14); and one or more mounting tabs (A; see annotated Fig. 13 below) attached to a first end of the three-dimensional body (450); wherein the plurality of contours delineate target areas (i.e., a head and a chest) that facilitate relative scoring of shots taken at the three-dimensional shooting target (e.g., accurate shots on target areas of the head and chest which correspond to the location of vital organs; col. 1, lines 22-26; col. 2, lines 14-17).
Regarding claim 9, Sedlacek further discloses the depth dimension is at least about 2 cm (col. 9, lines 48-59, “a depth of about nine to ten inches”, the depth of the ventral portion 450 understood to be about half of that depth, or about 4.5 to 5 inches, which is greater than 2 cm or 0.79 inches), and the length dimension (col. 9, line 51, “a height of about thirty inches”) and width dimension (col. 9, lines 51-52, “a width of about sixteen inches”) are larger than the depth dimension (30 inches > 4.5 to 5 inches; 16 inches > 4.5 to 5 inches; see Figs. 13-14).
Regarding claim 10, Sedlacek further discloses the predefined three-dimensional form resembles at least a mammalian (i.e., human) head and torso (see Fig. 13 above).
claim 11, Sedlacek further discloses one or more second mounting tabs (B; see annotated Fig. 13 above) attached to a shoulder portion of the three-dimensional body (450).
Regarding claim 12, Sedlacek further discloses the molded cellulose material is a molded paper pulp material (col. 10, line 19, “molded pulp”).
Regarding claim 15, Sedlacek discloses a method of making a three-dimensional shooting target (450, Fig. 13) comprising: molding a cellulose material (col. 10, lines 17-32, “molded pulp”; col. 17, lines 40-44, “thermoformed molded fiber”) having a front surface (414, Fig. 13) and a rear surface (422, Fig. 10) into a three-dimensional body (450, Figs. 13-14) by forming one or more three-dimensional contours in the cellulose material (see Figs. 13-14), wherein the three-dimensional body (450) resembles in three dimensions a predefined three-dimensional form (i.e., a human head and torso; Fig. 13); forming one or more mounting edges (mounting tab A; see annotated Fig. 13 above), wherein the one or more mounting edges (A) are attached to an end of the three-dimensional body (450); and wherein the one or more three-dimensional contours delineate target areas (i.e., a head and a chest) that facilitate relative scoring of shots taken at the three-dimensional shooting target (e.g., accurate shots on target areas of the head and chest which correspond to the location of vital organs; col. 1, lines 22-26; col. 2, lines 14-17).
Regarding claim 16, Sedlacek further discloses the three-dimensional body (450) has a depth of at least about 2 cm (col. 9, lines 48-59, “a depth of about nine to ten inches”, the depth of the ventral portion 450 understood to be about half of that depth, or about 4.5 to 5 inches, which is greater than 2 cm or 0.79 inches) and a length (col. 9, line 51, “a height of 
Regarding claim 18, Sedlacek further discloses the predefined three-dimensional form resembles at least a mammalian (i.e., human) head and torso (see Fig. 13 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek in view of Wikipedia, “Molded pulp” (non-patent literature; hereinafter Wikipedia).
Regarding claims 5, 13, and 19, Sedlacek teaches the claimed invention substantially as claimed, as set forth above for claims 1, 8, and 15, respectively. As noted above for claims 1 and 15, Sedlacek teaches the molded cellulose material of the three-dimensional body (450) has a front surface (414, Fig. 13) and a rear surface (422, Fig. 10). Sedlacek teaches a thickness between the front and rear surfaces of about 1/8 inch (col. 17, lines 44-46), which is equivalent to about 3 mm rather than between about 1 mm and 2 mm as claimed. However, Wikipedia teaches that molded pulp products, such as those described by Sedlacek, commonly have wall thicknesses within the range of 1/16” to 1/4” (see pg. 1, “Thick-wall”, line 1, citing a range of 1/16” to 1/4"; also see pg. 2, “Transfer molded”, line 1, citing a range of 1/16” to 3/16”), which in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek.
Regarding claims 7, 14, and 20, Sedlacek teaches the claimed invention substantially as claimed, as set forth above for claims 1, 8, and 15, respectively. The three-dimensional body (450) of Sedlacek inherently has a weight, but Sedlacek is silent with respect to this value. However, the examiner notes that the three-dimensional body (450) of Sedlacek is made of the same material as claimed (i.e., molded cellulose material) and in a similar shape and size as disclosed (i.e., a shape and size that simulates a typical adult human head and torso; compare Sedlacek, col. 9, lines 48-59, and Applicant’s para. 0032). Therefore, one of ordinary skill in the art would reasonably expect that the weight of Sedlacek’s three-dimensional body would be similar to that of Applicant’s three-dimensional body, i.e., at least close to the claimed range of between about 1 oz. and 16 oz. Moreover, Sedlacek teaches that the three-dimensional body may be made larger or smaller as desired, depending on factors such as user preferences, cost, structural requirements, and desired target type. Therefore, it would have been obvious to one in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek in view of Scullin (US Patent No. 3,891,214, hereinafter Scullin).
Regarding claim 17, Sedlacek teaches the claimed invention substantially as claimed, as set forth above for claim 15. Sedlacek does not explicitly teach receiving one or more fasteners at the mounting edge (A, annotated Fig. 13 above) to hang the three-dimensional shooting target via the mounting edge. However, as evidenced by Scullin, it is old and well-known to hang a target via a mounting edge (aperture hanger 35, Fig. 1; col. 3, lines 47-50) by receiving a fastener (col. 3, line 50, “a tack, nail or the like”) at the mounting edge (35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sedlacek by receiving a fastener as taught by Scullin at the mounting edge to hang the three-dimensional shooting target of Sedlacek via the mounting edge, in order to support the target for use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loe (US Patent No. 3,899,175), King (US Patent No. 4,810,561; Fig. 5), and Baumgartner et al. (US Patent Pub. 2009/0058008; Fig. 7) each disclose a shooting target comprising a mounting tab with an aperture for hanging the target, in use.
Schneider (US Patent Pub. 2014/0091527) discloses a shooting target with keyhole openings (310, Fig. 24, para. 0085; 408b, Fig. 30, para. 0087), as disclosed but not claimed, for hanging the target on a conventional headed fastener.
Minuskin (US Patent No. 5,593,162) discloses a three-dimensional molded torso target comprising a plurality of mounting tabs.
MP3 Fibre (non-patent literature) discloses thickness dimensions for molded pulp products within the claimed range.
Sculpture Sense (non-patent literature) discloses paper maché shooting targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 24, 2022/